Citation Nr: 1512524	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  09-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial extraschedular evaluation under 38 C.F.R. § 3.321 for lumbar spine degenerative disc disease.  

2.  Entitlement to separate evaluations for neurological abnormalities associated with lumbar spine degenerative disc disease, to include bowel and bladder dysfunction and lower extremity radiculopathies.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to September 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA) which granted service connection for degenerative disc disease of the lumbar spine and assigned an initial disability rating of 40 percent.  The Veteran appealed that rating action.  In June 2013, the Board remanded the issues of the rating for his spinal disability and his entitlement to a total disability rating based on individual unemployability (TDIU).  In March 2014, the Board again remanded the matter of the Veteran's entitlement to a TDIU, to include a referral for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b), but denied his appeal for an increased rating for his spinal disability.  

Regarding the TDIU claim, the Board, in its March 2014 decision, explained that the Board may not assign an extraschedular evaluation in the first instance.  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Accordingly, the Veteran's TDIU claim was remanded for referral, and it does not appear that action on that matter has been completed by the RO.  As the matter has not yet been re-certified to the Board on appeal, the issue of entitlement to a TDIU on an extraschedular basis is not addressed in this decision.  

The Veteran appealed the Board's March 2014 denial of an increased rating for the service-connected degenerative disc disease of the lumbar spine to the Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand, the parties requested the Court to vacate the portions of the Board's March 2014 decision which denied entitlement to separate ratings for neurological manifestations related to the spinal disability and denied referral for extraschedular evaluation under 38 C.F.R. § 3.321.  In an October Order, the Court granted the Joint Motion and the case was returned to the Board. 

The Board subsequently issued a November 2014 decision in response to the Joint Motion; however, that decision was vacated that same month because it was issued without knowledge that the Veteran had acquired a new representative.  Since the November 2014 decision was vacated, the Veteran has submitted additional pertinent medical evidence to support his claims on appeal.  This evidence is accompanied by a waiver of review by the Agency of Original Jurisdiction (AOJ) in the first instance.  The Board may therefore proceed without prejudice.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial extraschedular evaluation under 38 C.F.R. § 3.321 for the service-connected lumbar spine degenerative disc disease (DDD) is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran has radicular symptoms in the lower extremities that are, as likely as not, secondary to his DDD of the lumbar spine.  


CONCLUSION OF LAW

The criteria for the assignment of a separate rating for neurological impairment associated with the service-connected DDD of the lumbar spine have been met.  38 USCA §§ 1155, 5103 5103A, 5107 (West 2014) 38 C F R §§ 3 159, 4 1 4 7, 4 40, 4.45 4 71a, 4.124a, Diagnostic Codes 5237, 5243, 8512 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a separate disability rating for the neurological manifestations associated with his service-connected DDD of the lumbar spine.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 USCA § 1155; 38 C F R §§ 4 1, 4 2, 4 7.  

In spine cases there are two sets of applicable criteria.  First under 38 C F R § 4 71a General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237 5242) in relevant part a 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  The General Rating Formula provides ratings based on limited motion and functional limitation due to pain.  

Second under 38 C F R § 4 71a Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran DDD of the lumbar spine is currently rated as 40 percent disabling pursuant to the General Rating Formula for orthopedic manifestations of limitation of motion and functional limitation due to pain.  Note (1) under the General Rating Formula states to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The question in this case is whether a separate rating is assignable for any neurologic manifestations associated with the DDD of the lumbar spine.  When considering peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes or sensory disturbances.  38 C F R § 4.120.  Under 38 C F R § 4.124a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions rating is to be by comparison with mild moderate severe or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is only sensory, the rating should be for the mild or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes muscle atrophy sensory disturbances and constant pain, at times excruciating is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement for moderately severe incomplete paralysis.  38 C F R § 4 123.  

Medical reports show a possible radiculopathy of the left lower extremity dating as far back as 1984.  See May 1984 and August 1984 reports from Keller Army Hospital and Walter Reed Army Medical Center, respectively.  

A May 2004 private neurosurgical consultation report by Dr. A notes pain in the lower extremities, left greater than right.  Dr. A referred to a November 2002 VA MRI which showed right-sided herniation at L5/S1 that was compressing the right S1 nerve root.  

A December 2004 VA examination report noted the Veteran's complaint of pain radiating to the left foot in the L4 distribution.  The December 2004 examiner opined that the Veteran had lumbar radiculopathy secondary to herniated intervertebral disks at L4-5 and L5-S1.

On VA examination in June 2009 evaluation of the lower extremities demonstrated absent vibration and position sense bilaterally, and impaired pain and light touch bilaterally.  The examiner noted that there was reduced vibration below the knee bilaterally.  Reflex evaluation showed knee jerk was hypoactive bilaterally and ankle jerk was absent bilaterally.  

On VA examination in May 2012 reflex evaluation demonstrated knee jerk was hypoactive bilaterally ankle jerk was normal, plantar flexion was normal on the left, but dorsiflexion was abnormal on the right.  Sensory findings included decreased light touch and dysesthesia in the right anterior leg but normal vibration, position sense and pain or pinprick.  Motor evaluation showed that left knee flexion and extension was active movement against full resistance and right knee flexion and extension was active movement gravity eliminated.  Left ankle dorsiflexion, ankle plantar flexion and great toe extension was active movement against full resistance and right ankle dorsiflexion ankle plantar flexion and great toe extension was active movement against some resistance.  Muscle tone was normal and there was no muscle atrophy.  The examiner noted that the Veteran had residual lower extremity weakness from his stroke.  

Similarly, a July 2013 VA examination report noted that reflexes in the knees bilaterally were hypoactive and in the ankles bilaterally were absent.  Straight leg raising was not able to be performed on the right side but was negative on the left side.  Although the examiner noted that there were no signs of symptoms due to radiculopathy he later noted moderate radiculopathy on the right.  However no nerve root involvement was indicated or identified.  He also indicated that there were other neurological abnormalities as the Veteran s wife stated that he used diapers.  The examiner noted that sensory evaluation was inconsistent, and the Veteran was limited in his ability to participate in the examination due to his dementia and physical condition.  

In support of his claim, the Veteran submitted a private medical opinion from Dr. M.  Dr. M indicated that he was Board Certified by the American Academy of Orthopaedic Surgeons in 1977, and he is also Board Certified by the American Academy of Orthopaedic Surgeons.  Dr. M also practiced as an orthopaedic surgeon for over 26 years and was the team orthopedic surgeon for several sports teams and he treated professional athletes in three different sports.  Additionally, according to his Curriculum Vitae (CV), Dr. M also pioneered new surgical techniques that are still utilized today, he has spoken at many meetings as well as having presented at the annual American Academy of Orthopaedic Surgeons international meetings.  Dr. M also reportedly published in two respected orthopedic journals.  In his practice, he consistently treated patients with significant low back problems.  

Dr. M's report contains a summary of all of the medical evidence listed above.  Dr. M also noted that the Veteran suffered a CVA (stroke) in 1996, but a December 2008 VA primary care evaluation noted that the Veteran's right-sided weakness associated with his stroke had resolved.  

Dr. M noted that a review of the record revealed well-documented radicular symptoms, and, the Veteran s wife said that when the Veteran's back symptoms flare up his right lower extremity symptoms typically escalate also.  On a daily basis the Veteran experiences pain and numbness radiating from his lumbar area into his right foot.  In respect to whether the Veteran s right lower extremity symptoms are secondary to his 1996 stroke or due to his lumbar pathology, Dr. M found this quite easy to distinguish.  First, Dr. M pointed to the documentation in the C file that the Veteran recovered well from his 1996 CVA (see Dr M D 's December 10, 2008 evaluation impression that the veteran had resolution of his prior stroke symptoms).  More importantly from a clinical standpoint Dr. M noted that the Veteran's lower extremity symptoms directly radiate from his lumbar spine.  Dr. M indicated that this would not be the case if his symptoms were the result of his CVA.  In addition Dr. M found ample objective evidence to support the thesis that the Veteran's lumbar spine was the source of his lower extremity symptoms by the objective evidence noted on his lumbar MRI exams.  Accordingly, Dr. M opined that it is at least as likely as not that the Veteran's right lower extremity symptoms involving his sciatic nerve are the direct result of his thoracolumbar disability.  The development of the right lower extremity symptoms are consistent with the nature and type of injury the veteran suffered from while on active duty.  

To summarize, the medical evidence in this case shows that the Veteran has radicular symptoms that are as likely as not due to his service-connected back disability.  The objective findings on the examination reports summarized above support this finding of a left lower extremity radiculopathy dating back to 1984 and, more recently, of a right lower extremity radiculopathy.  Moreover, Dr. M's opinion is highly probative because he is an expert in the field, and he based his opinion on the objective findings in the record, including a report noting that the Veteran's CVA symptoms had resolved.  Dr. M's opinion considers all of the evidence of record and is based on sound medical principles.  There is no medical opinion that specifically contradicts these findings.  Accordingly, a separate disability rating for the Veteran's radicular symptoms secondary to his lumbar spine DDD is warranted.  

ORDER

A separate rating for radicular symptoms associated with the service-connected DDD of the lumbar spine is granted.  





REMAND

The Veteran also seeks an extraschedular disability rating for his service-connected lumbar spine disability.  Because the Board is granting entitlement to a separate disability rating for radicular symptoms, the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 for the DDD of the lumbar spine must be deferred until the RO assigns a disability rating for the radiculopathy.  The two issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a " significant impact " on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After assigning a disability rating for the Veteran's radiculopathy of the lower extremities secondary to the DDD of the lumbar spine, and any other related symptoms deemed appropriate, including, but not limited to bowel and/or bladder dysfunction, if appropriate, determine whether the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of whether an extraschedular disability rating is warranted under 38 C.F.R. § 3.321 for the DDD of the lumbar spine with radiculopathy in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


